Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J., at trial; Griffin, J., at sentence), rendered September 25, 2003, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence of the defendant’s alleged attempted carjacking committed against the complainant was properly admitted as evidence of motive and to explain the defendant’s subsequent commission of the charged crimes {see People v Till, 87 NY2d 835 [1995]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Mastro and Covello, JJ, concur.